DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 12-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11 previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paola Abi-Nader on 02/02/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended): A method for checking the plausibility of a function of a pressure sensor of an injection system of an internal combustion engine, wherein the injection system has a high-pressure pump for feeding fuel from a low-pressure region into a high-pressure region, at least one electrically actuatable injection valve for injecting the fuel from the high-pressure region into combustion chambers of the internal combustion engine, and the pressure sensor for measuring an internal pressure in the value.  

Claim 5 (Currently amended): The method as claimed in claim 1, further comprising: defining operating points of the internal combustion engine; incrementally reducing the electrical peak [[electrical]] current value with respect to the calibrated actuation profile and applying the reduced peak current value to the at least one electrically actuatable injection valve when the internal combustion engine is operating at a defined operating point; and assigning a functional state of the pressure sensor as a function of a monitored opening state of the at least one electrically actuatable injection valve in reaction to the reduced electrical peak current value.

Claim 11 (Currently amended):  The method as claimed in claim 1, wherein the calibrated actuation profile is in the form of a functional relationship between the internal present in the high-pressure region and the electrical peak current value which for opening the at least one electrically actuatable injection valve.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Fujii (US 20070028895) teaches a method for checking the plausibility of a function of a pressure sensor (Abstract; 3; Figure 1) of an injection system (Figure 1) of an internal combustion engine (Abstract; [0005, 0013]), wherein the injection system (Figure 1) has a high-pressure pump (fuel pump; [0035]) for feeding fuel from a low-pressure region into a high-pressure region (the low pressure region is where the fuel is being kept and the high pressure region is made up by the rail 2 and the injector 4; Figure 1; [0035]), at least one electrically actuatable injection valve (4; Figure 1) for injecting the fuel from the high-pressure region into combustion chambers of the internal combustion engine ([0035]; the injectors 4 are used to inject the fuel located in the rail 2 into the cylinders of the engine), and the pressure sensor (3; Figure 1; Abstract and [0013 and 0035]) for measuring an internal pressure in the high-pressure region (the pressure sensor 3 will measure the pressure at the rail 2, i.e. high pressure region; See Figure 1), the method comprising: measuring an existing internal pressure in the form of an actual sensor pressure value by the pressure sensor (Abstract and [0013 and 0035]); obtaining the electrical peak current 
Ishii et al. (EP 2317102) teaches acquiring a calibrated actuation profile by which peak current values, for opening the at least one electrically actuatable injection valve, of a current profile of the control current of the at least one electrically actuatable injection valve are assigned to existing internal pressures present in the high-pressure region ([0012-0014]; a current profile is selected and used to apply an electrical signal to injector based on the fuel pressure); obtaining the electrical peak current value corresponding to the measured actual sensor pressure value from the calibrated actuation profile ([0012-0014]; a current profile is selected and used to apply an electrical signal to injector based on the fuel pressure).
In claim 1, the specific limitations of "assigning a functional state of the pressure sensor as a function of a monitored opening state of the at least one electrically actuatable injection valve monitored in reaction to the applied electrical peak current value" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-11 are also allowed for depending on claim 1.


Regarding claim 12, Fujii (US 20070028895) teaches a device (Figure 1) controlling an injection system (Figure 1) of an internal combustion engine 
at least one electrically actuatable injection valve are assigned to existing internal pressures present in the high-pressure region ([0012-0014]; a current profile is selected and used to apply an electrical signal to injector based on the fuel pressure); obtain the electrical peak current value corresponding to the measured actual sensor pressure value from the calibrated actuation profile ([0012-0014]; a current profile is selected and used to apply an electrical signal to injector based on the fuel pressure).
In claim 12, the specific limitations of "assign a functional state of the pressure sensor as a function of an opening state of the at least one electrically actuatable injection valve monitored in reaction to the applied electrical peak current value" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 13-17 would also be allowed for depending on claim 12.
Regarding claim 18, Fujii (US 20070028895) teaches a motor vehicle ([0034-0035]; the fuel injection apparatus 1 is used for internal combustion engines, where internal combustion engines are used in vehicles) having an internal combustion engine (Abstract; [0005, 0013]) with an injection system (1; Figure 1), wherein the injection system (1) has a high-pressure pump (fuel pump; [0035]) configured for feeding fuel from a low-pressure region into a high-pressure region (the low pressure region is where the fuel is being kept and the high pressure region is made up by the 
Ishii et al. (EP 2317102) teaches acquire a calibrated actuation profile by which peak current values, for opening the at least one electrically actuatable injection valve, of a current profile of the control current of the at least one electrically actuatable injection valve are assigned to existing internal pressures present in the high pressure region ([0012-0014]; a current profile is selected and used to apply an electrical signal 
In claim 18, the specific limitations of "assign a functional state of the pressure sensor as a function of an opening state of the at least one electrically actuatable injection valve monitored in reaction to the applied electrical peak current value" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856